Citation Nr: 1434981	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic disorder (PTSD), depressive disorder not otherwise specified, and panic disorder without agoraphobia.

4.  Entitlement to an evaluation in excess of 20 percent for left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to August 1976 and from November 1990 to July 1991.  He also had service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2014, the Board received additional VA treatment records from the Veteran's representative.  In July 2014 memorandums, the Veteran's representative waived the right to have the additional evidence referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case under 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's service-connected PTSD, depressive disorder not otherwise specified, and panic disorder without agoraphobia, and left ankle sprain, the Board finds that the claims must be remanded for a new VA examination.  The Veteran's mental disorders and left ankle disability were previously evaluated at VA examinations in January 2010, more than four years ago.  In a July 2014 Informal Hearing Presentation, the Veteran's representative requested that the claims be remanded for new VA examinations to properly ascertain the Veteran's current level of disability.  VA treatment records indicate the Veteran's disabilities may have worsened.  Se e.g. June 2012 VA treatment record noting suicidal ideation.  Due to the length of time that has passed since the most recent VA examinations of records and as the VA treatment records indicate his symptoms may have worsened, the claims should be remanded for new VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

The Board also finds VA has not satisfied its duty to assist.  In a July 2010 report of contact, the Veteran specifically requested that the RO obtain records from the Fayetteville VAMC from 1991 to present and the Winston-Salem outpatient clinic.  He noted that the Winston-Salem records regarded both knees.  The Veteran's VA treatment records appear to be incomplete.  While VA treatment records from 1991 are in the claims file, complete VA treatment records from January 1992 to June 1993, July 1993 to November 1994, June 2003 to January 2004, March 2005 to March 2008, and November 2009 to February 2010, do not appear to be in the claims file.  Additionally, VA treatment records from February 2010 to May 2014 have been added to the Veteran's Virtual VA claims file since the last supplemental statement of the case on the issues on appeal in January 2012.  The Veteran submitted additional VA treatment records including a July 2014 mental health record indicating he has received continuing treatment for his mental health problems.  As the Veteran specifically requested that VA obtain his VA treatment records and the records may be relevant to his claims, the records must be obtained.  The records added to the Virtual VA claims file since the January 2012 Supplemental Statement of the Case should also be reviewed prior to readjudication of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from Fayetteville and Winston-Salem, North Carolina, from 1991 to present, including records from January 1992 to June 1993, July 1993 to November 1994, June 2003 to January 2004, March 2005 to March 2008, and November 2009 to February 2010, and from May 2014 to present.  If no records are available, the claims folder should indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his PTSD, depressive disorder not otherwise specified, and panic disorder without agoraphobia.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his left ankle sprain.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, review the evidence of record, including the VA treatment records added to the claims file since the January 2012 Supplemental Statement of the Case, and readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

